Name: Council Regulation (EEC) No 1500/85 of 23 May 1985 fixing for the 1985/86 marketing year the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 25 COUNCIL REGULATION (EEC) No 1500 / 85 of 23 May 1985 fixing for the 1985 / 86 marketing year the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full 2 . The price referred to in paragraph 1 shall be for cotton :  containing 14% moisture and 3% of inorganic extraneous matter ,  with the characteristics required to yield , after ginning , 54 % of seed and 32 % of fibres of grade No 5 , as defined in Greece , with a length of 28 mm. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act ofAccession , and in particular paragraphs 8 and 9 of Protocol 4 on cotton , Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraphs 2 and 3 of that Protocol ; whereas paragraph 9 states that the quantity of cotton for which aid shall be granted in full is to be fixed annually by reference to the criteria laid down in paragraph 3 ; Whereas reference to these criteria gives the guide price and the quantity of cotton indicated below, HAS ADOPTED THIS REGULATION: Article 2 1 . For the 1985 / 86 marketing year the quantity of cotton referred to in point ( a ) of the second subparagraph of Article 9 of Protocol 4 shall be 567 000 tonnes . 2 . The quantity of cotton referred to in paragraph 1 shall be unginned cotton of the quality indicated in Article 1 (2 ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1985 . Article 1 1 . For the 1985 / 86 marketing year the guide price for unginned cotton shall be 96,02 ECU/ 100 kilograms. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( ») OJ No C 67 , 14 . 3 . 1985 , p . 27 . ( 2 ) OJ No C 94 , 15 . 4 . 1985 .